



COURT OF APPEAL FOR ONTARIO

CITATION: Toronto (Police Association) v. Toronto (Police
    Services Board), 2015 ONCA 188

DATE: 20150319

DOCKET: C58237

Feldman, Watt and van Rensburg JJ.A.

BETWEEN

Toronto Police Association

Respondent (Applicant)

and

Toronto Police Services Board

Appellant (Respondent)

Michael A. Hines, for the appellant

Ian J. Roland and Michael Fenrick, for the respondent

Heard: June 18, 2014

On appeal from the judgment of the Divisional Court (Justices
    Molloy, Hambly and Herman), dated July 2, 2013, with reasons reported at 2013
    ONSC 4511, 311 O.A.C. 1, allowing an appeal from a decision of Arbitrator Paula
    Knopf, dated January 16, 2012, with reasons reported at 2012 CanLII 1800.

Feldman J.A.:

A.

Overview

[1]

The Toronto Chief of Police issued an Order requiring officers under
    suspension to report twice daily at police headquarters. The Toronto Police Association
    (the Association) filed a policy grievance challenging the reasonableness of
    the Order. The preliminary issue before the arbitrator was her jurisdiction to
    hear the grievance. If the Order involved a management rights issue that fell
    within the ambit of the Collective Agreement, it could be the subject of a grievance.
    If the Order fell within the statutory prerogative of the Chief of Police to
    manage the discipline of officers, make operational decisions and conduct the
    day-to-day operation of the police force, the arbitrator had no jurisdiction to
    review it.

[2]

The arbitrator concluded that the Order was not arbitrable. The
    Association sought judicial review of the decision before the Divisional Court.
    In full and comprehensive reasons, applying the reasonableness standard of
    review as established in
New Brunswick (Board of Management) v. Dunsmuir
,
    2008 SCC 9, [2008] 1 S.C.R. 190, the Divisional Court found that the decision
    of the arbitrator was unreasonable. Leave was granted for the Toronto Police
    Services Board (the Board) to appeal to this court. For the reasons outlined
    below, I would dismiss the appeal.

B.

Background

(1)

Factual Background

[3]

I adopt the factual background set out by Molloy J. in her decision for
    the Divisional Court:

[5
] A police officer may be suspended with pay
    pending criminal charges or discipline charges relating to misconduct. While
    under suspension, officers are required to surrender all police identification,
    uniforms, weapons and equipment and are not permitted to perform any of the
    duties of a police officer. However, they are still employees and receive their
    full pay. As is the case with all police officers, suspended officers are
    required to conduct themselves in a manner that would not bring the police
    service into disrepute and are subject to discipline if that responsibility is
    breached. Suspended officers may also be required to testify in criminal
    matters that arose prior to their suspensions.  On rare occasions, a suspended
    officer may be required to report for duty in an emergency situation. However,
    it was conceded by the Board that this would not likely occur in a police
    service as large as the Toronto Police Service.

[
6
] Beginning in at least 1983, suspended
    Toronto police officers have been required to report daily to their Unit
    Commander, either by phone or in person. In 1983, this requirement was imposed
    by the Board. At various points over the years, the Board Rule (Rule 4.8.0.)
    was varied slightly, but continued to be referenced under the Policy and
    Procedure Manual and various Directives issued by the Chief.

[
7
] In 1990 there were legislative amendments
    that changed the responsibilities of the Board and the Chief. Under the new
Police
    Services Act
(which remains in force), the Board cannot issue operational
    orders to a Chief or a police officer. Notwithstanding this change, the Board
    continued to issue its Rule 4.8.0 each year.

[
8
] In March 1993, the Chief issued the Policy
    and Procedure Manual by Routine Order that included the Boards Rule 4.8.0, and
    also the Chiefs Directive 13-05, which referred to Rule 4.8.0.

[
9
] In 2002, the Board conducted a review of
    all of its rules.  Starting in 2003, the Chiefs Procedure Manual no longer
    contained a reference to the Boards Rule 4.8.0, but did set out the text of
    that rule. This continued for a number of years.

[
10
] In June-July 2007, the Chief decided
    that suspended officers would be required to report twice daily instead of just
    once. The Board was not involved in the decision-making process and was not
    advised of the change until August 2007, when the new requirement imposed by
    the Chief was already in effect.

[
11
] The Association complained to the Board
    about this new rule, but the Board took the position that the matter was not
    arbitrable.

[
12
] In December 2007, the Board repealed the
    By-Law that had contained Rule 4.8.0, and thereafter did not enact any rules or
    policies relating to reporting requirements for suspended officers.

[
13
] In 2009, the Chief revised the Procedure
    he had issued relating to suspended officers to require that the twice-daily
    report take place at police headquarters in Toronto, rather than before the
    suspended officers unit commander.

[
14
] In November 2010, the Board issued a
    policy regarding Conduct of Service Members which included the following:

1
. The Chief of Police will establish
    procedures to ensure the professional conduct of Service members at all times.
    ...

2
. The Chief of Police will establish
    procedures to ensure that members will not act in a disorderly manner or in any
    manner likely to bring discredit on the reputation of the Toronto Police
    Service; and

3
. The Chief of Police will ensure that
    there is a process in place to discipline members who violate the foregoing
    procedures and ensure that these discipline procedures are consistently and
    appropriately applied to all Service members.

[
15
] Staff Sergeant Stubbings testified
    before the arbitrator that the reporting requirement for suspended police
    officers is meant: to provide accountability; to ensure that discipline and
    good conduct are maintained; and to monitor whether officers under suspension
    are not suffering from addictions, substance abuse and/or personal
    circumstances that could affect their well-being. The twice-daily requirement
    is supposed to facilitate better evaluation and monitoring of physical and
    emotional health than was possible with once-daily reporting and to assist in
    ensuring that any bail conditions are being met.

[
16
] In practice, suspended police officers
    report twice daily to whomever is the Duty Officer at Headquarters at the time,
    and simply sign-in, with little personal interaction and minimal opportunity
    for monitoring or evaluating their condition.

(2)

Relevant Collective Agreement and
Police Services Act
provisions

(a)

The Collective Agreement

[4]

There is no specific provision of the Collective Agreement that addresses
    reporting requirements for suspended officers. However, Article 5.01 (b) of the
    Agreement does provide a requirement relating to the timing of reporting for
    duty. It states:

5.01 (b) Each member shall report for duty at least fifteen
    minutes prior to the commencement of his/her tour of duty, which time shall not
    be included in computing the duration of such period.

[5]

The Association argues that the management rights clause of the
    Collective Agreement gives the Board authority over the reporting requirements
    of suspended officers. That Article provides:

Article 3  Management Rights

3.01 (a) The Association and its members recognize and
    acknowledge that, subject to the provisions of the
Police Services Act

and the Regulations thereto, it is the exclusive function of the Board to:

(i) maintain order and efficiency;

(ii) discharge, direct, classify, transfer, promote, demote
    or suspend, or otherwise discipline any member;

(iii) hire.

(b) If a member claims that the Board has exercised any of the
    functions outlined in paragraph (a) (ii) in a discriminatory manner or without
    reasonable cause, then such a claim may be the subject of a grievance under the
    provisions of the grievance procedure outlined in the Collective Agreement or
    dealt with under procedures within the exclusive jurisdiction of the Ontario
    Civilian Commission on Police Services, as prescribed by the
Police Services Act
.

(c) The Board agrees that it will not exercise any of the
    functions set out in this Article in a manner inconsistent with the provisions
    of this Collective Agreement or the
Police Services Act

of Ontario and the Regulations thereto.

The Association submits that subsection 3.01(b)
    provides the basis for the reasonableness review it seeks.

[6]

The Divisional Court observed, at para. 31, that unless there are
    statutory restrictions in the
Police Services Act
, R.S.O. 1990, c.
    P.15 (PSA), that remove the issue of suspended officers reporting
    requirements from the Boards authority to maintain order and efficiency, this
    matter would fall within the management rights clause of the Collective
    Agreement. I turn now to the provisions of the PSA which limit the scope of the
    Boards jurisdiction.

(b)

The
Police Services Act

[7]

The
PSA governs the powers of the Board,
    the Chief of Police and members of the police force. Section 41 describes the
    duties of the Chief of Police:

41. (1) The duties of a chief of police include,

(a) in the case of a municipal police force, administering
    the police force and overseeing its operation in accordance with the
    objectives, priorities and policies established by the board under subsection
    31 (1);

(b) ensuring that members of the police force carry out
    their duties in accordance with this Act and the regulations and in a manner that
    reflects the needs of the community, and that discipline is maintained in the
    police force;

(c) ensuring that the police force provides
    community-oriented police services;

(d) administering the complaints system in accordance with
    Part V.



(2) The chief of police reports to the board and shall obey its
    lawful orders and directions.

[8]

The Chief of Police has the power to suspend officers, pursuant to s.
    89(1):

89.  (1)  If a police officer, other than a chief of police or
    deputy chief of police, is suspected of or charged with an offence under a law
    of Canada or of a province or territory or is suspected of misconduct as
    defined in section 80, the chief of police may suspend him or her from duty
    with pay.

[9]

In addition, the Chief of Police has certain powers that may be
    exercised following a discipline hearing (s. 84):

85.  (1)  Subject to subsection (4), the chief of police may,
    under subsection 84 (1),

(a) dismiss the police officer from the police force;

(b) direct that the police officer be dismissed in seven
    days unless he or she resigns before that time;

(c) demote the police officer, specifying the manner and
    period of the demotion;

(d) suspend the police officer without pay for a period not
    exceeding 30 days or 240 hours, as the case may be;

(e) direct that the police officer forfeit not more than
    three days or 24 hours pay, as the case may be;

(f) direct that the police officer forfeit not more than 20
    days or 160 hours off, as the case may be; or

(g) impose on the police officer any combination of
    penalties described in clauses (c), (d), (e) and (f).



(7)  In addition to or instead of a penalty described in
    subsection (1) or (2), the chief of police or board, as the case may be, may
    under subsection 84 (1) or (2),

(a) reprimand the chief of police, deputy chief of police or
    other police officer;

(b) direct that the chief of police, deputy chief of police
    or other police officer undergo specified counselling, treatment or training;

(c) direct that the chief of police, deputy chief of police
    or other police officer participate in a specified program or activity;

(d) take any combination of actions described in clauses
    (a), (b) and (c).

[10]

Section
    42 lists the public duties of police officers:

42.  (1)
The duties of a
    police officer include,

(a) preserving the peace;

(b) preventing crimes and other offences
    and providing assistance and encouragement to other persons in their
    prevention;

(c) assisting victims of crime;

(d) apprehending criminals and other
    offenders and others who may lawfully be taken into custody;

(e) laying charges and participating in
    prosecutions;

(f) executing warrants that are to be
    executed by police officers and performing related duties;

(g) performing the lawful duties that the
    chief of police assigns;

(h) in the case of a municipal police force
    and in the case of an agreement under section 10 (agreement for provision
    of police services by O.P.P.), enforcing municipal by-laws;

(i) completing the prescribed training.

[11]

Section
    31 outlines the responsibilities of the Board:

31. (1) A board is responsible for the provision of adequate
    and effective police services in the municipality and shall,

(a) appoint the members of the municipal police force;

(b) generally determine, after consultation with the chief
    of police, objectives and priorities with respect to police services in the
    municipality;

(c) establish policies for the effective management of the
    police force;

(d) recruit and appoint the chief of police and any deputy
    chief of police, and annually determine their remuneration and working
    conditions, taking their submissions into account;

(e) direct the chief of police and monitor his or her
    performance;

(f) establish policies respecting the disclosure by chiefs
    of police of personal information about individuals;

(g) receive regular reports from the chief of police on
    disclosures and decisions made under section 49 (secondary activities);

(h) establish guidelines with respect to the indemnification
    of members of the police force for legal costs under section 50;

(i) establish guidelines for dealing with complaints under
    Part V, subject to subsection (1.1);

(j) review the chief of polices administration of the
    complaints system under Part V and receive regular reports from the chief of
    police on his or her administration of the complaints system.

[12]

Section
    31(6) provides that the Board may, by by-law, make rules for the effective
    management of the police force. The Boards powers are circumscribed by ss.
    31(3) and (4):

(3) The board may give orders and directions to the chief of
    police, but not to other members of the police force, and no individual member
    of the board shall give orders or directions to any member of the police force.

(4) The board shall not direct the chief of police with respect
    to specific operational decisions or with respect to the day-to-day operation
    of the police force.

[13]

The
    scope of what is bargainable in a collective agreement is defined in s. 126
    of the
PSA

as follows:

126.
Agreements and awards made
    under this Part do not affect the working conditions of the members of the
    police force in so far as those working conditions are determined by sections
    42 to 49, subsection 50 (3), Part V (except as provided in subsections 66 (13)
    and 76 (14)) and Part VII of this Act and by the regulations.

[14]

As
    noted by the Divisional Court, at para. 41, the relevant non-bargainable
    matters are those governed by s. 42, the provision setting out the public
    duties of a police officer.

C.

Decisions below

(1)

The Decision of the Arbitrator

[15]

In
    order for a grievance to be arbitrable, it must concern an employment matter
    arising out of the Collective Agreement. Matters that fall within the exclusive
    authority of the Chief of Police cannot be the subject of collective
    bargaining. Consequently, the jurisdiction of the arbitrator turns on whether
    the essential nature of the dispute falls within the Collective Agreement or
    whether it is a matter that is excluded from the Collective Agreement by the
    PSA. The arbitrator agreed to address the jurisdictional issue raised by the
    Board as a preliminary matter.

[16]

As
    the arbitrator stated numerous times, the characterization of the essential
    nature of the dispute was the issue before her: Was the twice-daily reporting
    requirement a working condition governed by the Collective Agreement, or a was
    it a matter of discipline, or day-to-day operations, both of which are the
    exclusive prerogative of the Chief of Police under the PSA? The issue was
    placed squarely before the arbitrator by the parties in their submissions to
    her, which she described in her decision.

[17]

After
    reciting the facts, the legislative context and the positions of the parties, she
    began her analysis by agreeing with the parties that the issues raised were
    very parallel to the issues in
Toronto Police Services Board and Toronto
    Police Association (Use of Force and Equipment) (Re)

(2011), 202 L.A.C. (4th) 113 (Ont. Arb.
    Bd.) (Procedure 15-10 Award), a recent decision by the same arbitrator
    involving the same two parties. In that case, the Association had challenged
    one aspect of a Procedure issued by the Chief of Police regarding the discharge
    of firearms at motor vehicles by police officers.

[18]

In
    order to avoid re-inventing the wheel, the arbitrator quoted extensively from
    her decision in the Procedure 15-10 Award. Her excerpts outlined the unique
    context in which police labour relations operate, where the governance
    structure involves both the Collective Agreement as well as the PSA. The PSA
    grants and limits the powers of the Board and of the Chief of Police.

[19]

In
    the quoted excerpts from the Procedure 15-10 Award, the arbitrator referred to a
    number of decisions of courts and arbitrators
[1]
that sought to explain the interrelationship between (i) the employment
    function of the Board towards the Association and its members, (ii) the Boards
    policy-making and supervisory function in relation to the Chief of Police and (iii)
    the exclusive power of the Chief of Police over the day-to-day operation of the
    police force and its individual members carrying out their public duties.

[20]

In
    the Procedure 15-10 Award, the arbitrator found that the real essence of the
    issue in that case was whether the impugned Procedure contravened the PSA and
    the
Criminal Code
, R.S.C., 1985, c. C-46. The dispute over the
    Procedures statutory validity did not arise out of the Collective Agreement or
    the employment relationship between the Board and the Association. The
    management rights clause of the Collective Agreement, on which the Association
    relied, did not apply because of the exclusionary clause in s. 31(4) of the PSA,
    which provides that the Board cannot direct the chief of police with respect
    to specific operational decisions or with respect to the day-to-day operation
    of the police force. The arbitrator found that the Procedure governing the
    discharge of firearms was an operational policing matter outside the Boards authority.
    The Procedure was therefore not arbitrable.

[21]

The
    arbitrator acknowledged, at para. 52 of her reasons, two important differences
    between the case at hand and the Procedure 15-10 Award: (i) No issue of
    statutory interpretation outside the PSA is raised by the twice-daily reporting
    requirement; and (ii) the obligation to report cannot be said to be parallel
    to the daily law enforcement duties associated with the use of force and
    firearms.

[22]

In
    order to determine the essence of the impugned Order, the arbitrator then
    proceeded to discuss nine framework questions suggested by the parties to
    assist her in this analysis. The first five were proposed by the Association
    and the last four by the Board:

1. Does the dispute concern the public
    duties of a Police Officer or does the dispute concern public safety, public
    policy or emergency situations?

2. Does the dispute concern a policy or
    procedure relating to working conditions or labour relations?

3. Does the resolution of the dispute
    require the interpretation or application of the Collective Agreement or any
    employment related legislation?

4. Is the dispute within the realm of
    expertise of a labour arbitrator?

5. How should one characterize the activity that is in dispute;
    is it a policing or a labour relations matter?

6. Has the Order or Policy properly emanated from the Chief or
    the Board?

7. Does the Order involve the day-to-day operations of the
    Service?

8. What would be the adjudicative forum to deal with the matter
    in the event of non-compliance?

9. Does the matter arise expressly or inferentially from the
    legally enforceable provisions of the Collective Agreement?

[23]

In
    the course of answering these questions, the arbitrator made a number of
    important observations. For example, she noted that characterizing the dispute
    as involving working conditions cannot provide a complete answer, because
    although every aspect of an officers duties and obligations relates to working
    conditions, some are excluded by the PSA from the Collective Agreement and are therefore
    non-arbitrable. Examples include discipline and routine operational orders,
    both of which fall under the exclusive authority of the Chief of Police,
    pursuant to the PSA.

[24]

Having
    said that, the arbitrator observed that Article 5.01(3) of the Collective
    Agreement requires police officers to report for duty fifteen minutes before
    their shift begins without accounting for this added time in measuring the
    duration of their shifts. The arbitrator found, at para. 57, that although this
    clause could not apply to suspended officers because they do not report for
    duty while suspended, it is relevant to the case at hand because it
    illustrates that a reporting requirement is an issue that the parties consider
    to fall within the sphere of labour relations and collective agreement
    administration.

[25]

In
    answering the sixth question, whether the Order properly emanated from the
    Chief of Police or from the Board, the arbitrator made the critical finding for
    this case: the Order came within the exclusive authority of the Chief of
    Police. She explained that it is the substance of an order, not its form, that
    determines the jurisdictional question of arbitrability.

[26]

She
    observed that as a matter of form, the Order at issue emanated from the Chief
    of Police directly and not from the Board. As to its substance, she found that
    the twice-daily reporting requirement could not have emanated from the Board as
    part of its responsibility to establish policies for the effective management
    of the police force. She observed that the Boards own review of the amendments
    to the PSA led it to cede control over the issue of reporting requirements.
[2]
She held that the Order constituted an exercise of the Chief of Polices
    exclusive powers over giving orders to individual members of the police force,
    day-to-day operations and maintaining discipline. She then qualified and arguably
    undermined this finding by stating that the Order does not involve the typical
    day-to-day operations of officers while on duty (the statutory requirement for
    exclusion from collective bargaining, under the PSA). Rather, it affects the daily
    lives of suspended officers and the role and responsibility of the duty
    officers to whom they report.

[27]

After
    considering the questions posed by the parties, the arbitrator concluded that in
    answering the questions, she still had not determined the fundamental nature of
    the dispute. In her subsequent discussion, she made a number of findings.

[28]

First,
    she re-iterated her finding that the twice-daily reporting requirement was an
    exercise of the Chief of Polices exclusive statutory and common law authority
    to supervise, direct operations and maintain the discipline of Police Officers.

[29]

Second,
    she stated that the issue of whether the Order is reasonable or lawful could be
    determined at an OCCPS discipline hearing if a suspended officer refused to
    comply. However, she acknowledged that suspended officers dare not expose
    themselves to further sanctions, that is, it would not be practical or prudent
    for a suspended officer to test the reasonableness of the Order in the disciplinary
    context.

[30]

Third,
    she observed that because the twice-daily reporting requirement does not directly
    affect active policing duties, the case was more difficult to resolve than the
    Procedure 15-10 Award. Nonetheless, she ultimately concluded that the Order
    affects some aspects of an officers policing responsibilities, and therefore
    remains within the Chief of Polices exclusive control and does not arise
    directly or inferentially from the administration, application or
    interpretation of the Collective Agreement.

[31]

Finally,
    the arbitrator referred to the Divisional Courts decision in
Toronto
    Police Services Board v. Phipps
, 2010
    ONSC 3884, 271 O.A.C. 305,

where the court held that although
    the Board is precluded by the PSA from giving orders to individual officers and
    that authority is expressly reserved to the Chief of Police, the Board is nevertheless
    liable for human rights violations by officers. The court explained its
    reasoning at para. 118 of
Phipps
, which was quoted by the arbitrator:

We appreciate that the PSA expressly precludes a police
    services board from giving orders or directions to individual police officers. That
    authority is expressly reserved to the Chief of Police. That demarcation,
    however, only reflects the unique operational requirements of a police service.
    It does not change the fact that a police services board may give orders and
    directions to the Chief of Police, who in turn gives orders and directions to
    his or her officers, and that a police services board is ultimately responsible
    for the performance of the Chief of Police. It would follow, in our view, that
    it is the police services board that is ultimately responsible for the actions
    of the members of the police service.

[32]

From
    the arbitrators point of view, the important holding in
Phipps
was
    the courts recognition of the demarcation between the roles of the Chief of
    Police and the Board in relation to operational matters. She concluded, at
    para. 73:

The Courts insistence upon assigning liability for Human
    Rights violations is a very different matter than the question of jurisdiction
    over operational Orders issued from the statutory and common law authority that
    resides exclusively with the Chief. While the Court may have made the Board
    liable for actions of Police Officers misconduct, the
obiter dicta
in
    the
Toronto Police Services Board v. Phipps
decision does not affect
    questions of arbitral jurisdiction.

[33]

The
    arbitrator concluded her analysis by stating, at para. 74, that the
    reasonableness of the Chief of Polices exercise of his exclusive power in
    enacting the twice-daily reporting requirement remains a vexing question that
    could only be decided on the basis of evidence presented in another forum.
    However, she held that she did not have the authority to decide that question
    in this grievance.

(2)

The Decision of the Divisional Court

[34]

In
    the Divisional Court, the Association argued that the standard of review on a
    question of jurisdiction is correctness. The court rejected that position,
    holding that the issue to be decided was the classic issue of arbitrability
    under the test in
Weber v. Ontario Hydro
, [1995] 2 S.C.R. 929, and
    that the standard of review is reasonableness. The
Weber
test involves
    determining the essential character of the dispute and then asking whether it arises
    from the interpretation, application, administration or violation of the
    Collective Agreement. Under the reasonableness standard, the decision of the
    arbitrator is entitled to deference.

[35]

Molloy
    J., writing for the court, concluded that although the arbitrator had asked the
    right question, she acted unreasonably by failing to properly consider and apply
    established jurisprudence and by unreasonably interpreting the PSA and the
    Collective Agreement. The Divisional Court held that the result was therefore unreasonable
    and unjustifiable.

D.

Analysis

(1)

Standard of review

[36]

On
    appeal to this court, the parties agree that the standard of review to be
    applied to a decision of an arbitrator is reasonableness, even where the
    arbitrator is determining the jurisdictional question of the arbitrability of
    the grievance. They disagree, however, on the application of the standard.

[37]

The
    test from
Dunsmuir
requires a reviewing court to consider both the
    result reached as well as the process by which it was reached. The reviewing
    court must ensure that there was justification, transparency and
    intelligibility within the decision-making process and consider whether the
    decision falls within a range of possible, acceptable outcomes which are
    defensible in respect of the facts and law:
Dunsmuir
, at para. 47.

[38]

In
    a case where there are only two possible outcomes  the matter is arbitrable or
    it is not  it may seem somewhat counter-intuitive that both outcomes may be
    justifiable. However, this result is theoretically possible, provided the reviewing
    court examines (i) the transparency and logic of the reasoning process of the
    decision-maker and (ii) the potential effects of the two outcomes as part of
    its analysis of whether the result reached is reasonable.

(2)

Reasonableness of the arbitrators decision

[39]

In
    this case, I agree with the Divisional Court that the arbitrators
    interpretation of the PSA and the Collective Agreement was unreasonable. While
    I agree with the Divisional Court that some of the arbitrators specific
    attempts to distinguish past jurisprudence were invalid, in my view it was her
    failure to apply the
principles
from these cases, as well as her
    unreasonable approach to the fundamental question at issue, that rendered the
    process by which she came to her decision flawed. In my view, three aspects of
    the arbitrators analysis undermine and vitiate the cogency of her decision-making
    process and the acceptability of the result.

[40]

First,
    her analysis is based on what was, in effect, a presumptive conclusion that the
    Chief of Police had the exclusive authority to make the twice-daily reporting
    order. As the arbitrator correctly acknowledged, her role was to determine whether
    the essential nature of the Order was a working condition, or an order
    concerning day-to-day operations or discipline. The Chief of Polices
    exclusive authority to make the Order was crucial to the arbitrators analysis
    of the essential nature of the Order, and determined whether the reasonableness
    of the Order was arbitrable. Yet, the arbitrators reasoning on this essential
    question was conclusory.

[41]

Second,
    the arbitrator appeared to be comforted by the belief that her decision would
    not have the drastic consequence of precluding a reasonableness review of the
    Order. She stated, twice, that there was another forum where the issue could be
    adjudicated, that forum being in a discipline hearing following disobedience of
    the Order. With respect to the arbitrator, that suggestion is contrary to all
    the jurisprudence on this issue, which indicates that in a police discipline
    hearing, the only justiciable issues are whether the Order was lawfully made
    under the PSA and if so, whether it was disobeyed. Had the arbitrator
    recognized that there was no other forum for adjudicating the reasonableness of
    the Order, that recognition may well have influenced her analysis and her
    ultimate conclusion.

[42]

Third,
    the reasonableness of the outcome is weakened by the arbitrators failure to
    assess the effect of her decision on the police labour relations regime. By
    effectively broadening the scope of what are considered day-to-day operations
    over which the Chief of Police has exclusive authority and which are immune
    from arbitral oversight, the decision has the potential to upset the balance of
    the tripartite nature of the police labour relations regime that includes the
    Board, the Chief of Police and the Association, working under the PSA and the
    Collective Agreement, as it has been understood and functioned for many years.

[43]

I
    turn now to a discussion of the aspects of the arbitrators decision that
    rendered the result and the decision-making process unreasonable.

(a)

Conclusory analysis of the substance of the Order

[44]

Unlike
    most other cases that were referred to by the arbitrator, except for the
    Procedure 15-10 Award, the impugned Order came from the Chief of Police.
    Therefore, the arbitrator had to determine the
source
of his authority
    to make the Order: Was he implementing a directive of the Board, or was he
    issuing an Order as part of his exclusive authority over operational policing
    matters and discipline?

[45]

If
    the Chief of Polices authority to issue the Order came from the Board, then it
    had to be reasonable, pursuant to the management rights clause of the
    Collective Agreement (Article 3.01(b)). However, if he was exercising his
    exclusive authority to discipline or to give day-to-day operational orders,
    then the arbitrator would have no jurisdiction to assess the reasonableness of
    the Order, because the PSA excludes such matters from the ambit of the Collective
    Agreement.

[46]

The
    two issues, the essential nature of the dispute and the source of authority of
    the Chief of Police to make the impugned Order, are really two sides of the
    same coin. The characterization of the substance of the Order as either a
    working condition or an operational order also determines the source of the
    Chief of Polices authority to make the Order. The arbitrator implicitly
    recognized this point in an excerpt from her Procedure 15-10 Award that she
    reproduced in her reasons, at para. 62:

[W]here a Chief of Police takes an action that can be
    characterized as an exercise of management rights under the contract, it may be
    arbitrable. Further, pursuant to s. 128, a collective agreement may bind a
    Chief of Police. However, if his/her action invokes a chiefs exclusive powers
    under the statute or falls within another designated authority, it may not be
    arbitrable.

[47]

The
    Boards position, as summarized by the arbitrator, was that:

[A]n arbitrator has no authority to interfere with the decision
    of a Chief of Police on an operational or supervisory matter, such as the
    requirement for twice-daily reporting  [A]n arbitrator only has jurisdiction
    to deal with matters that fall within the Boards scope of authority under the
    Collective Agreement.

The Board characterized the Order as an operational
    policing matter, not a working condition governed by the Collective Agreement.

[48]

In
    its submissions to the arbitrator, the Association argued that the twice-daily
    reporting requirement is neither part of the disciplinary process, nor is it an
    operational order. Rather, it arises under the management rights clause of the Collective
    Agreement. It submitted that only the public duties of police officers that are
    recognized as working conditions, but are specifically excluded by s. 42 of the
    PSA, are excluded from collective bargaining. The Association relied on the Procedure
    15-10 Award as an example of a public function of a police officer that falls under
    the exclusive authority of the Chief of Police. The order in Procedure 15-10
    involved the use of force, which is at the heart of the exercise of public
    duty of police officers and therefore outside the scope of bargaining and
    arbitral review. In contrast, submitted the Association, the twice-daily
    reporting requirement for suspended officers is a labour relations issue that falls
    within the ambit of the Collective Agreement.

[49]

The
    Association recognized that there is a continuum of policies that deal with
    issues that affect working conditions and specific operational orders. It
    therefore suggested that the test is whether the essential nature of the
    dispute concerns public duties of a Police Officer and falls within the scope
    of s. 42 of the Act  public safety or emergency situations. In the
    alternative, the court could ask whether it concerns a labour relations matter.
    Either way, the issue should not be determined on the basis of who issued the Order,
    but rather on its essential nature.

[50]

In
    its reply submissions before the arbitrator, the Board took a contrary position
    and focused on the importance of the Chief of Polices authority to issue the Order.
    It submitted that only the reasonableness of the Order, not the Chief of
    Polices authority to issue it, was challenged. An order of the Chief of Police,
    according to the Procedure 15-10 Award, is not arbitrable because it is an
    exercise of the Chief of Polices governing authority.

[51]

On
    this issue, both parties addressed the applicability of the Boards policy
    directing the Chief of Police to establish procedures regarding the
    professional conduct and discipline of members of the police force (Minute No.
    P292/10). They disputed whether the issuance of the Order by the Chief of
    Police could be viewed as an exercise of his delegated authority in furtherance
    of this Board policy.

[52]

I
    set out the positions that were taken by the parties before the arbitrator to
    demonstrate that the two issues that determine arbitrability were put squarely
    before her: the essential nature of the dispute and the source of the Chief of
    Polices authority to make the Order. Although the arbitrator stated a number
    of times that the issue in the case was to determine the essential nature of
    the dispute, her discussion and analysis of this issue was very limited. She
    reached a presumptive conclusion regarding the Chief of Polices exclusive authority
    to make the Order which led her to conclude that the essential nature of the
    Order involved operational matters, without engaging in sufficient supporting
    analysis.

(i)

Principles from
Durham

[53]

Importantly,
    the significance of the essential nature question in the context of the
    police labour relations regime was best articulated by Arbitrator Knopf herself
    in
Durham (Regional Municipality) Police Services Board

and

Durham
    Regional Police Association (Re)
(2007), 164 L.A.C. (4th) 225 (Ont. Arb.
    Bd.).

[54]

The
    context of that case involved an interest arbitration concerning a provision in
    the Collective Agreement that mandated patrol cars be staffed by two officers
    on certain night shifts. The Board and the Chief of Police wanted the article
    removed from the Collective Agreement on the basis that it infringed upon the
    Chief of Polices exclusive statutory authority over operational matters. They
    asserted that the arbitrator had no jurisdiction to consider the merits of the
    provision and that it was non-arbitrable.

[55]

The
    same issue had arisen under the former
Police Act
, R.S.O. 1970, c.
    351, in the case of
Re Metropolitan Toronto Board of Commissioners of
    Police and Metropolitan Toronto Police Association
(1975), 8 O.R. (2d) 65
    (C.A.), leave to appeal to S.C.C. refused, 57 D.L.R. (3d) 161
n
, where
    this court held that the two-officer patrol provision was an arbitrable working
    condition. In
Durham
, Arbitrator Knopf undertook a cogent analysis of
    the applicability of
Metropolitan Toronto Police Commissioners
in the
    context of the subsequently enacted PSA, at paras 69, 70 and 73:

This is the first police sector case that has squarely demanded
    the resolution of the jurisdictional issue since the Court of Appeals decision
    in the
Metropolitan Toronto Police Commissioners
case mentioned above.
    While we are under a different statute, we must start from the assumption that
    this case is a significant and guiding authority. The question then becomes
    whether the enactment of the
Police

Services Act
in 1990 has
    changed the situation. Under the old
Police Act
, s. 29(2), the parties
    could bargain working conditions except those that were governed by the
    regulations. Now, under the
Police Services Act
, the parties must
    still meet to bargain their working conditions. However, there are specific
    limits on what is bargainable, such as the stipulations that agreements and
    awards cannot affect the duties of police officers, hiring criteria,
    probationary periods, oaths of office and secrecy, political activity, legal
    indemnification, discipline complaints and the role of the Special
    Investigations Unit, see s. 126. The
PSA
has also made the respective
    roles of the Board and the Chief more explicit. Under s. 31(1) the Board can
    and must, amongst its other duties, generally determine, after consultation
    with the Chief, objectives and priorities. It must also establish policies for
    the effective management of the Police force, recruit and appoint the Chief of
    Police, and direct and monitor his or her performance. The Chief must then
    administer the police force, oversee its operation in accordance with the
    objectives, priorities and policies established by the Board. The Chief must
    also maintain discipline and ensure that members of the force carry out their
    duties in accordance with the Act and the regulations in a manner that reflects
    the needs of the community. On top of this more delineated scheme, the
    Regulations further refine the scope of responsibilities. Regulation 421/97, s.
    12 dictates that Board members shall not interfere with the Police forces
    operational decisions and responsibilities or with the day-to-day operation of
    the Police force. ....

Do these Regulations and the scheme of the
PSA
mean
    that the parties can no longer bargain over issues of deployment or two-officer
    cars? In particular, does Regulation 421/97s prohibition against the Board
    interfering with operational decisions and day-to-day operations take away
    its ability to bargain provisions that may affect operations, such as Article
    19.01? The answer to this question must be no. Many provisions in a
    collective agreement affect operations. Vacations, overtime, leave of absence,
    severance, promotions, and shift schedules are clearly within the scope of
    police sector collective bargaining and directly affect generalized operational
    matters in terms of budget, planning and even deployment. Policing operations
    are constantly impacted by normal and vacation schedules, shift premiums, leave
    provisions and other items that are routinely bargained into collective
    agreements without raising any jurisdictional concerns. If such items were not
    within the realm of bargaining in this sector, the right to bargain under s.
    119(3) would be a facade.  That must be why the Court of Appeal recognized
    that under the
Police Act
there was a balancing of a Police
    Commissions ability to bargain working conditions with its responsibilities
    towards governance. While the
PSA
may have more clearly delineated
    some of the focal points of authority, it has not taken away that balance.



[N]o clear restrictions on a Boards ability to bargain
    staffing or deployment provisions exist in the legislative scheme that governs
    Police bargaining. The scheme is designed to allow for the Board, the Chief and
    the officers to protect the public and still allow for the negotiation of
    working conditions. As the Court of Appeal said in the
Metropolitan Toronto
    Police Commissioners
case
supra
, The statute must be interpreted
    so that both these important objects can be given effect as far as possible.
    [C.A., p. 74] Nothing in the
PSA
has signalled that there should be
    any alteration in this guide to interpretation.

[56]

In
Durham
, Arbitrator Knopf referred to the then recent decision,
Health
    Services & Support-Facilities Subsector Bargaining Association v. British
    Columbia
, 2007 SCC 27, [2007] 2 S.C.R. 391, where the Supreme Court held that
    the constitutional protection of freedom of association under s. 2(d) of the
Canadian
    Charter of Rights and Freedoms
includes certain protections over
    collective bargaining. To give effect to the Supreme Courts guidance, she
    concluded that the PSA should be read to allow for negotiation over working
    conditions unless very explicit language removes a subject matter from the
    scope of labour relations. As no specific provision of the PSA prohibited
    collective bargaining over staffing issues, she held that it must be
    interpreted to allow bargaining over those working conditions.

[57]

She
    also observed, at para. 79 of
Durham
,

that while the Board
    cannot direct day-to-day operations, it still has the power to establish the
    policies and procedures that are necessary to provide adequate and effective
    Police services, and she explained the relationship between the Board and the
    Chief of Police as follows:

The legislation must be taken to have created a harmony between
    a Boards and the Chiefs respective responsibilities. Otherwise, a Boards
    policies could have no impact on a Police service. The harmony exists because
    there is an inevitable interface between Board policies and operational
    decisions. One sees this with the granting of the Board the power to determine
    objectives and priorities in consultation with the Chief, and yet leaving the
    Board with the sole power to establish policies for the effective management of
    the force. The Chief is then charged with the responsibility of administration
    and oversight in accordance with the objectives, priorities and policies
    established by the Board, ss. 31 and 41. One sees this actualized in the
    course of collective bargaining with items such as shift schedules, vacation
    provisions and leave of absence policies that are determined by a Board, in
    consultation with its Chief, and then implemented into collective agreements. A
    Chief then has to determine day-to-day operations in accordance with these
    policies and the Board has to budget accordingly.
Therefore,
    the mere fact that a Boards policy may affect operations does not make that
    policy outside the scope of the Boards authority.
Police Service Board
    policies can and must, by definition, pertain to the effective management of
    the police force.
Therefore, they can affect, without
    interfering with day-to-day operations.
Viewed in this way, there is no
    conflict between the Boards policy making powers over working conditions and
    the Chiefs powers over operations. There is, in fact, a harmony in our scheme
    of governance over police services. That scheme allows for collective
    bargaining and yet preserves the respective authorities of the Boards and
    Chiefs. [Emphasis added.]

[58]

She
    concluded, at para. 82:

It is still the case that an arbitrator cannot introduce or
    maintain a contractual provision that is inconsistent with a Boards or a
    Chiefs exclusive statutory mandate. However, while the Chief may now have
    exclusive authority over specific operational decisions, the Board retains the
    authority to give directions to the Chief and establish policies for effective
    management of the Police force. As Justice Laskin advised these parties many
    years ago and has been repeated numerous times since, if there is a legislative
    or political desire to take away the right to bargain a particular item, this
    can be achieved through regulation. The
PSA
and its regulations do not
    contain the specificity necessary to direct that the provisions of Article
    19.01 are incompatible with the Boards ability and mandate to negotiate
    working conditions or the Chiefs authority to oversee operations.

[59]

In
    the present case, the arbitrator referred to her decision in
Durham
in
    a lengthy quote from the Procedure 15-10 Award, which included excerpts from
    paras. 72 and 79 of
Durham
. However, she did not attempt to relate the
    principles of
Durham
to the issue to be decided in the case at hand, namely,
    whether the twice-daily reporting requirement was a working condition or whether
    it was non-arbitrable because it was within the exclusive authority of the
    Chief of Police. Nor did she explain why her analysis in
Durham
, where
    she concluded that the two-officer patrol provision was a bargainable working
    condition, did not also apply to the twice-daily reporting Order of the Chief of
    Police in this case.

[60]

Given
    the importance and relevance of
Durham
, the arbitrators failure to
    discuss its application or to distinguish it derogates from the transparency
    and cogency of her reasoning. I note briefly that the Divisional Courts
    comments, at para. 59, on precisely
how
she should have applied
Durham
,
    went beyond the role of a reviewing court applying the standard of
    reasonableness. It
might
have been considered reasonable for the
    arbitrator to hold that the employee safety aspects of the two-car staffing
    provision were more related to working conditions than a requirement that
    suspended officers report twice daily. However, I agree with the Divisional
    Court that it was inexplicable that she did not apply the principles
    established in
Durham
or explain her failure to do so.

[61]

Instead
    of applying the principles from
Durham
, which support a narrow
    interpretation of the exclusionary provision in s. 31(4) the PSA, the
    arbitrator did the exact opposite. As will be discussed, she effectively
    construed the notion of working conditions narrowly, while expansively
    interpreting the meaning of day-to-day operations  directly contradicting
    her approach in
Durham
. The following sections demonstrate how she
    approached the various questions posed by the parties.

(ii)

Whether the Order fell within the exclusive authority of the Chief of
    Police

[62]

The first question posed by the parties asked whether the dispute
    concerned the public duties of a police officer, public safety or emergency
    situations. The arbitrators response was that although the Order is directed
    to suspended officers who cannot exercise any police powers, there are still
    some public aspects to these officers situations and responsibilities because
    they still receive full pay and benefits and must comply with orders. In the
    final paragraphs of her reasons, she again stated that the Order does affect
some
aspects of a Police Officers policing responsibilities and therefore remains
    within the ambit of the Chiefs exclusive control and direction (emphasis
    added). She rejected the Boards argument that the public purpose of the Order was
    to oversee the welfare of suspended officers, on the basis that that issue
    could only be
decided on evidence if the merits
    of the reasonableness challenge were to be reached. Though she had heard
    conflicting evidence about how the reporting actually worked, she declined to
    use it to assist her in her decision regarding jurisdiction.

[63]

With
    respect to the arbitrator, as the issue of whether the Order affects the public
    duties of officers determines whether the Order falls within the exclusive
    authority of the Chief of Police, the issue required a much more thorough and
    detailed analysis. It is also the case that officers who are not suspended have
    some public aspects to many of their duties, but that does not remove most
    working conditions from the collective bargaining regime. The arbitrator did
    not explain why the fact that the Order affected some aspects of police
    officers policing responsibilities made the essence of the Order a policing
    matter.

[64]

The
    sixth question posed by the parties, which should have involved a very similar analysis
    as the first question, was whether the Order properly emanated from the Chief
    of Police. The arbitrator answered that it did. She stated that while the
    Boards responsibility is to establish policies for the effective management of
    the police force, the Chief of Polices powers are to give orders, conduct day-to-day
    operations and maintain discipline. She found that the twice-daily reporting requirement
    could not be a matter of Board policy or direction and therefore the power to
    issue the Order fell within the Chief of Polices exclusive authority over
    operational matters and day-to-day operations. She then noted that in fact, the
    Order does not involve typical day-to-day operations, but it does involve the
    daily lives of suspended members as well as the officers to whom they report.
    There was no attempt to explain why the fact that the impugned Order did not
    affect typical day-to-day operations but only the daily lives of officers
    allowed it to come within the specific statutory exception that refers to
    day-to-day operations.

[65]

The
    arbitrator stated a number of times in her reasons that the Order was made by
    the Chief of Police in accordance with his exclusive authority, without further
    analysis. Effectively, the arbitrator concluded, without explanation, that the Order
    could not emanate from the Board because it came within the Chief of Polices
    exclusive authority to give orders to members of the police force regarding
    day-to-day operations. Again, there was no attempt to distinguish
Durham
,
    where a similar argument was firmly rejected, and where the arbitrator looked
    for something more specific in the PSA to exclude what would otherwise be a
    working condition.

[66]

In
    order to be able to assess the reasonableness of an arbitrators decision, the
    reasoning must be clear and logical, whether or not the court agrees with it.
    On the critical issue of why the Order fell within the Chief of Polices
    exclusive authority as an operational matter, the reasoning of the arbitrator
    is at best conclusory.

(iii)

Analysis of whether the Order involved working conditions

[67]

The
    issue of whether the essence of the twice-daily reporting requirement involves working
    conditions was the subject of the second question posed by the parties. This
    is the flip side of the analysis of the essential nature of the Order. In answering
    this question, the arbitrator observed that virtually all aspects of a police
    officers duties relate to working conditions, but some are excluded by the
    PSA. She also referred to Article 5.01(3) of the Collective Agreement as an
    illustration of a reporting requirement that the parties agreed is part of
    labour relations.

[68]

In
    arriving at her final conclusion, the arbitrator briefly addressed the specifics
    of the working conditions issue. She stated that the Order does not relate to
    matters covered under Article 5 of the Collective Agreement such as hours of
    work, tours of duty or compensation. She engaged in no analysis, however, of
    why a reporting requirement for suspended officers cannot be a working
    condition. Since suspended officers have obligations and must comply with
    orders, it is certainly arguable that the essence of the twice-daily reporting
    order is a working condition. The arbitrator also did not address the clear
    difference, which she notes elsewhere, between the impugned Order and the order
    in Procedure 15-10 regarding discharge of firearms, which she found was
    excluded from working conditions for the purpose of applying the statutory
    exclusion in the PSA because it is part of the public duties of a police
    officer.

[69]

The
    arbitrator's conclusory reasoning effectively predetermined the outcome and
    lacked the thorough analysis that was required to resolve the jurisdictional
    dispute.

(b)

The effect of the arbitrators belief that there was an alternative
    forum where the reasonableness of the Order could be assessed

[70]

At
    two places in her reasons, the arbitrator suggested that there is an
    alternative forum where the reasonableness of the Order could be adjudicated.
    At para. 68, she stated: Whether the Order is reasonable or lawful could
    certainly be asked and answered in the context of an OCCPS hearing if someone
    refused to comply and was subjected to further discipline.

[71]

In
    her concluding remarks, at para. 74, she stated: Whether the order to require
    twice-daily reporting is a reasonable exercise of the Chiefs exclusive powers
    remains a vexing question that could only be decided on the basis of evidence
    presented in another forum.

[72]

These
    statements appear to answer a question the arbitrator posed at para. 59 of her
    reasons:

[T]here is an implied general duty for the Board to act
    reasonably in the administration of the Collective Agreement as recognized by
    many arbitrators and the courts, see
Metropolitan Toronto (Municipality) v.
    C.U.P.E.
(1990), 69 D.L.R. (4th) 268
(Ont. C.A.), as
    cited in
Waterloo
,
supra
. But
    does this apply to the Chief of Police who is bound by, but not a party to the
    Collective Agreement?
Must his/her
    operational and supervisory orders be reasonable and also subject to arbitral
    review?
That question remains to be answered below. [Emphasis
    added.]

[73]

The
    answer given was that there is a forum where the reasonableness of a Chief of
    Polices order can be challenged, but that the forum is not arbitral review.

[74]

However,
    her belief that the reasonableness issue could be raised at an OCCPS hearing is
    contrary to existing jurisprudence and is not supported by either party. Molloy
    J. specifically found the arbitrator to be in error on this point, stating, at
    para. 76:

At the time of discipline, the issue is never whether the order
    itself was reasonable, but rather whether it was lawful. The only forum for
    determining reasonableness is an arbitration such as the one brought here.

[75]

Under
    the PSA, a police officer must perform the lawful duties that the Chief of
    Police assigns. Violation constitutes misconduct and is subject to discipline. The
    only issue is lawfulness; reasonableness is not relevant in the OCCPS discipline
    context. This conclusion was confirmed in a decision of the OCCPS,
Re
    Constable Matthew Jeary and the Waterloo Regional Police Service
(5 April 2000)
, Toronto, 00-05 (OCCPS).

[76]

The
    arbitrators belief that the Chief of Polices orders are not immune from a
    reasonableness review may well have played a role in her conclusion that she
    did not have jurisdiction to consider this Order. By declining to take
    jurisdiction, she did not believe that she was foreclosing the ability to have
    the reasonableness of the Order determined. This apparent misapprehension may
    have contributed to the arbitrators failure to consider, as part of her
    analysis, the potential effects of her decision on the police labour relations regime.
    I now turn to that issue.

(c)

The unreasonableness of the outcome in light of the potential effect on
    the police labour relations regime

[77]

Perhaps
    because the arbitrator did not see the danger that the reasonableness of the
    Order would never be assessed outside the arbitration context, she did not consider,
    as part of her analysis, the potential effect of her decision to broaden the
    scope of non-arbitrable orders. Nor did she assess the merits of the
    significant change that would follow in the balance of roles and duties in the
    tripartite labour relations regime that governs police officers.

(i)

Unreasonable interpretation of the PSA

[78]

The
    Divisional Court found that the arbitrators interpretation of the PSA, in
    particular s. 31(4), which prohibits the Board from directing the Chief of
    Police with respect to specific operational decisions and day-to-day
    operations, was unreasonable. As noted by the Divisional Court, at para. 68:

If orders that involve the daily lives of officers are solely
    within the authority of the Chief, it is hard to imagine any order he could
    give that would not be in his sole authority, and equally hard to imagine what
    role the board would have to play at all. This flies in the face of how the
    parties have governed themselves for decades, and is contrary to the provisions
    of the collective agreement itself. Many provision of the collective agreement
    relate to the day-to-day lives of police officers. The collective agreement
    covers items such as hours of work, time of shifts, vacation time, two-officer
    patrol cars and court appearances. All of these matters would fall within the
    Arbitrators concept of day-to-day operation of the police force, but all
    have been treated by the parties as subject to collective bargaining and the
    grievance process.

[79]

I
    agree with Molloy J. that the effect of the arbitrators decision could unreasonably
    extend the reach of s. 31(4) to
all
operational decisions, with the
    effect that they would now appear to fall within the exclusive purview of the
    Chief of Police and would therefore not be arbitrable. The arbitrator thereby
    ignored the role of the Board under s. 31(1) to determine objectives and
    priorities with the Chief of Police, to formulate policies for the effective
    management of the police force and to direct the Chief of Police. The
    arbitrator did not consider the outcome that her interpretation of day-to-day operations
    might have on the balance of police labour relations.

[80]

Her
    interpretation was inconsistent with significant past jurisprudence on the role
    of the Chief of Police within the statutory structure of the PSA, and in
    particular, the
Durham
decision of Arbitrator Knopf discussed above. Expanding
    the scope of subject matters that are excluded from collective bargaining is also
    inconsistent with recent Supreme Court jurisprudence that has extended the
    constitutional protection over meaningful collective bargaining:
Mounted
    Police Association of Ontario v. Canada (Attorney General)
, 2015 SCC 1, 380
    D.L.R. (4th) 1;
Saskatchewan Federation of Labour v. Saskatchewan
,
    2015 SCC 4. The arbitrator recognized the significance of the constitutional
    protection over collective bargaining in
Durham
, as discussed above.
    Her failure to note the constitutional implications of her interpretation of s.
    31(4) of the PSA detracts from the cogency of her reasoning process.

[81]

To
    reach her decision in this case, the arbitrator had to address a number of
    previous arbitral awards that dealt with similar issues but came to different
    conclusions. The Divisional Court concluded that the arbitrators explanations
    for those distinctions were invalid and therefore rendered her decision unreasonable.
    The recent decision of the Supreme Court in
Irving Pulp & Paper Ltd. v.
    CEP, Local 30
, 2013 SCC 34, [2013] 2 S.C.R. 458,
confirms
    that a court conducting a reasonableness review should consider whether a
    labour arbitrator reasonably followed or distinguished significant, relevant
    arbitraI jurisprudence.

[82]

I
    have already commented on the arbitrators failure to deal with
Durham
and
    to address the factual difference between this case and the Procedure 15-10
    Award. The other two important cases identified by the Divisional Court are
Waterloo
    Regional Police Services Board v. Waterloo Regional Police Association
(2000), 135 O.A.C. 86 (Div. Ct.) and
Ontario Provincial Police Association
    v. The Queen in Right of Ontario
(6 July 2010), Toronto (Ont. Arb. Bd.) (Unreported)
    (the OPP case).

(ii)

Treatment of
Waterloo
and the disciplinary question

[83]

Waterloo
involved a no-beard policy of the Waterloo Regional Police Services Board
    that was implemented by a standing order of the Waterloo Chief of Police. On a
    grievance, the policy was challenged as unreasonable. The Board took the
    position that the arbitrator had no jurisdiction to consider the reasonableness
    of the policy because it was a disciplinary matter that was properly dealt with
    by the OCCPS under Part V of the PSA, following a breach of the policy by an
    officer.

[84]

The
    Divisional Court in
Waterloo
recognized that if the essential nature
    of the dispute was disciplinary, then as discipline is the exclusive province
    of the Chief of Police, the matter would not be arbitrable. The court held,
    however, that the essential character of the dispute was not disciplinary
    because no one was being disciplined, and the mere possibility of disciplinary
    consequences was not sufficient to characterize a dispute as disciplinary. The
    court held that the police association had to have a remedy for breach of the
    reasonableness requirement of the Collective Agreement short of having an
    officer disobey. To promote harmony in the workplace, the officer was required
    to obey now and grieve later. That principle applied despite the fact that
    the policy itself was not in the Agreement.

[85]

In
    the present case, the arbitrator stated, at para. 58, that because discipline
    is governed by Part V of the PSA, which precludes arbitral jurisdiction over
    discipline, an arbitrator cannot interpret or apply the provisions of Article
    3.01 [of the Collective Agreement] for purposes o[f] determining whether there
    has been reasonable cause for discipline. She then acknowledged that this
    statement may appear contrary to the decision in
Waterloo
, but
    distinguished that case given the particular circumstances that made that
    situation arbitrable, namely, [t]he grievance was advanced independently of
    disciplinary proceedings, and could have been advanced before or after the
    disciplinary proceedings arising out of a refusal to comply with an order: at
    para. 58, citing
Waterloo
, at para. 12.

[86]

The
    arbitrators holding in this case that the no discipline without reasonable
    cause provision in the Collective Agreement (Article 3.01(b)) could not apply
because
Part V of the PSA precludes arbitral jurisdiction over disciplinary
    matters is the exact argument that was rejected in
Waterloo
. It is
    also confusing in light of her finding that the parties had agreed that the
    Order did not concern discipline. This reasoning was contradictory.

[87]

I
    am in substantial agreement with Molloy J. that the arbitrators attempt to
    distinguish
Waterloo
was flawed and illogical. The point of
Waterloo
was to interpret the essential nature of the dispute and the powers of the
    Chief of Police in a way that would allow rules made by the employer to be
    tested for reasonableness before any issue of discipline arises. The arbitrator
    failed to address why that same principle should not be reflected in her
    approach in this case.

[88]

However,
    the arbitrator would have been justified in not applying
Waterloo
had
    her finding that the Order was legitimately made by the Chief of Police under
    his exclusive authority been reasonable. If this were the case, then the Order
    could not be grieved, and the obey now, grieve later principle from
Waterloo
would not apply. However, as discussed above, a significant reason why the
    arbitrators decision is unreasonable is because there is no clear explanation
    for the important finding of exclusive authority.

[89]

In
    challenging the Divisional Courts approach to the reasonableness review, the
    appellant argues that Molloy J. ignored the fact that the arbitrator did not
    base her finding that the Chief of Police had exclusive authority to make the Order
    solely on basis that it is an operational order. Rather, her finding was also
    based on the Chief of Polices statutory authority over discipline and
    maintaining good conduct in the service under s. 41(1) of the PSA, because the
    Order relates to suspended officers.

[90]

I
    agree that the arbitrator did mention these powers in her discussion. However,
    the arbitrator was clear in her reasons that she did not view the substance of
    the Order as disciplinary and that the parties agreed that it was not. She
    relied on the fact that discipline was not involved to distinguish
Waterloo
and to find that the no discipline without reasonable cause provision of the
    Collective Agreement could not apply. Therefore, if as is now submitted, the
    arbitrator was also relying on the Chief of Polices authority over discipline,
    her reasoning on this point is not discernible. I also note that it appears
    from the arbitrators summary of the parties submissions that the Board was not
    relying on the Chief of Polices authority over discipline, but only on his operational
    or supervisory authority.

(iii)

The OPP case

[91]

In
    the OPP case, Arbitrator Trachuk found that a twice-daily reporting requirement
    for OPP members, similar to the Order in this case, was unreasonable and in
    violation of the Collective Agreement. In distinguishing the OPP case, the
    arbitrator stated that (i) there was no jurisdictional challenge in that case
    and (ii) the OPP statutory scheme is slightly different than the scheme
    governing the Toronto Police.

[92]

I
    agree with the comments of Molloy J. that the second distinction was not
    sufficiently explained and does not withstand scrutiny. The OPP scheme has a
    similar division of powers as the scheme at issue. However, I do not agree that
    the first basis for distinction was unreasonable, as Arbitrator Trachuk
    explicitly stated that the parties did not challenge her jurisdiction to decide
    the case, and she does not discuss the issue.

[93]

Nonetheless,
    the OPP case was relevant given that the Order in that case was very similar to
    the one at issue. Arbitrator Trachuk, in the OPP case, referenced the obey
    now, grieve later principle

from
Waterloo
and emphasized its
    fundamental importance. The arbitrators failure in the present case to
    recognize that her decision may effectively limit the application of this
    principle by removing a broad scope of subject matters from arbitral review
    detracts from the reasonableness of the result.

[94]

In
    reviewing an arbitrators decision to determine whether it is reasonable, the
    court considers whether it falls within a range of reasonable outcomes. The
    absence of any apparent appreciation for the effect that the broadening of the interpretation
    of the Chief of Polices exclusive powers could have on the labour relations
    regime requires the reviewing court to conduct its own analysis of the effect
    as part of the reasonableness review.

[95]

The
    unprecedented broadening of the scope of orders of the Chief of Police that are
    not subject to arbitral review, and the potential effect on the police labour
    relations regime, is a strong factor that makes the result one that is not
    within the range of reasonable outcomes. The fact that the arbitrator appears to
    have proceeded on an erroneous premise about the availability of an alternative
    forum adds to the unreasonableness of the result.

[96]

Had
    the arbitrator addressed the possible effects of her decision as part of her
    justification of the result she reached, this court would owe more deference to
    her decision. However, the absence of any indication that she appreciated the
    effects undermines the reasonableness of her disposition.

E.

Conclusion

[97]

As
    I agree with the conclusion reached by the Divisional Court, I would dismiss
    the appeal with costs in the agreed amount of $10,000 inclusive of
    disbursements and HST.

Released: KF Mar 19, 2015

K. Feldman J.A.

I agree. David Watt
    J.A.

I agree. K. van
    Rensburg J.A.





[1]

Re Metropolitan Toronto Board of Commissioners of Police and
    Metropolitan Toronto Police Association
(1975), 8 O.R. (2d) 65 (C.A.);
Pembroke
    (City) Police Services Board v. Kidder
(1995), 22 O.R. (3d) 663 (Ont. Gen.
    Div.);
Heritage Custom Jewellers v. Metropolitan Toronto (Municipality)
    Police Services Board
(2000), 46 O.R. (3d) 593 (S.C.);
Odhavji Estate v.
    Woodhouse
, 2003 SCC 69, [2003] 3 S.C.R. 263;
Waterloo Regional Police
    Services Board v. Waterloo Regional Police Assn.
(2000), 135 O.A.C. 86
    (Div. Ct.);
Durham (Regional Municipality) Police Services Board and Durham
    Regional Police Association (Re)
(2007), 164 L.A.C. (4th) 225

(Ont.
    Arb. Bd.).



[2]

Though the Board revoked its specific reporting requirement rule, in 2010
    it issued a policy regarding Conduct of Services Members (Minute No. P292/10)
    referred to above. This policy directs that [t]he Chief of Police will
    establish procedures to ensure the professional conduct of Service members at
    all times and establish procedures to ensure that members will not act in a
    disorderly manner or in any manner likely to bring discredit on the reputation
    of the Toronto Police Service.


